Citation Nr: 0524323	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  01-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1985 to September 
1991.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2001 decision by the RO 
which denied service connection for an acquired psychiatric 
disorder.  In October 2002, a hearing was held at the RO 
before the undersigned member of the Board.  

In April 2003, the Board denied service connection, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In December 
2003, the Court granted a joint motion to vacate and remand 
the April 2003 Board decision.  The Board remanded the appeal 
to the RO for additional development in June 2004.  

In October 2004, the Board again, denied service connection 
for an acquired psychiatric disorder and the veteran appealed 
to the Court.  In April 2005, the Court granted a joint 
motion to vacate and remand the October 2004 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2005, subsequent to the most recent Order of the 
Court, the veteran and his attorney were advised that they 
could submit additional evidence directly to the Board within 
90 days.  However, if new evidence was submit without a 
waiver of AOJ consideration, the appeal would be remanded to 
the RO for review.  

In June 2005, the veteran's attorney submitted a copy of a 
Social Security disability determination which showed that 
the veteran was found totally disabled from February 2005.  
The report also noted that the veteran had applied for Title 
II and Title XVI disability in February 1995, and that the 
claim was denied in May 1995.  

The Board has carefully reviewed the evidence and procedural 
history of the case and finds that the veteran has not waived 
his right to have the case referred to the RO for review and 
preparation of an supplemental statement of the case (SSOC).  
Furthermore, the additional evidence did not include any of 
the medical records relied on by the Social Security 
Administration (SSA) to award disability benefits.  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  Accordingly, further 
development must be undertaken to obtain copies of the 
decision and the medical records relied upon to award 
benefits.  Murincsak, at 369 (1992).  

Associated with the service medical records are reports from 
the Lafayette Clinic reflecting inpatient treatment from 
February 1980 to August 1980 for an undersocialized conduct 
disorder, unaggressive type.  The veteran was transferred 
from that facility to a Teen Ranch, where he remained until 
June 1982.  His problems were described as poor social skills 
and depressive symptoms.  The veteran's enlistment Report of 
Medical History included this information, thus there was an 
indication that the veteran suffered from psychiatric 
problems prior to service.  On the veteran's enlistment 
physical examination dated in May 1985, his psychiatric 
status was listed as normal.  

A question which must be resolved in this case is whether the 
veteran's pre-existing psychiatric problems were aggravated 
in service.

Given the medical complexity of this case, the Board finds 
that the veteran should also be afforded a VA psychiatric 
examination.  For the convenience of the medical examiner, 
the pertinent VA Regulation pertaining to aggravation of a 
preexisting disability provides as follows:  

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. . . (2) Due regard will be given 
the places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service. The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.
		38 C.F.R. § 3.306 (2004)  

The examiner is advised that the mere transient flare-up of a 
preexisting disorder does not, in the absence of evidence of 
a worsening of the underlying condition, constitute 
aggravation.  

In an opinion of the VA General Counsel, it was held that in 
a case where a disability was shown to preexist service, the 
veteran was required to establish an increase in disability 
before VA incurs the burden of disproving aggravation in 
cases governed by the presumption of aggravation (see 
VAOPGCPREC  3-2003 ). 

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  All records pertaining to the 
previous denial of SSA benefits in May 
1995 should also be obtained.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner must review the 
entire file, particularly the pre-service 
medical reports for treatment at 
Lafayette Clinic in 1980 and the Teen 
Ranch until 1982, and the service medical 
records, and provide an opinion as to the 
following questions:  

I.  Is it at least as likely as not 
that the veteran had a psychiatric 
disorder that preexisted military 
service?  

II.  If so, based on a review of the 
records, is it at least as likely as 
not that any pre-existing 
psychiatric disorder underwent an 
increase in the underlying pathology 
during service?  

III.  If there was an increase 
during service, is it at least as 
likely as not that any increase was 
due to the natural progress of the 
disease?  

In formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  Any 
opinion should be supported by reference 
to specific medical records on file.  If 
the examiner is unable to make any 
determination, this should be so stated 
and the reasons indicated.  The report 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


